DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicants' response and amendments to the Claims and Specification, filed 01/10/2022, are acknowledged and entered.  Claims 1-7, 10, and 13-20 have been cancelled and Claims 21-23 have been newly added by Applicant.  Claims 8-9, 11-12, and 21-23 are pending and under examination.

Response to Arguments
Any previous rejections and/or objections to claims 1-7, 10, and 13-20 are withdrawn as being moot in light of Applicant’s cancellation of the claims.
Applicants' arguments, filed 01/10/2022, have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election of i) anxiety as the species of psychiatric stress disorder and ii) -sitosterol and a selective serotonin reuptake inhibitor (SSRI) as the combination of active agents in the replies filed on 06/06/2021 and 09/15/2021 remain in force. 
Claims 8-9, 11-12, and 21-23 are presently under examination on their merits to the extent that they read on a method of treating anxiety in a subject in need thereof comprising administering to the subject a therapeutically effective amount of -sitosterol and a selective serotonin reuptake inhibitor (SSRI).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor 

Claims 8-9, 11-12, and 21-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over AGUIRRE-HERNANDEZ ET AL. (Planta Med., 2007, vol. 73, pages 1148-1155) and ZHAO ET AL. (Mar. Drugs, 2016, vol. 14, 123, pages 1-11) in view of FARHAN ET AL. (Saudi Pharmaceutical Journal, 2016, vol. 24, pages 571-578).

Claimed Invention
	Amended Claim 8 recites:

    PNG
    media_image1.png
    145
    649
    media_image1.png
    Greyscale

Psychiatric stress disorders as disclosed by Applicants refer to a stress disorder manifested by unusual behavioral or mental patterns that cause distress or disability to the individual and which can be alleviated by an anxiolytic agent. Non-limiting examples of psychiatric stress disorders include anxiety, acute stress disorder, post-traumatic stress disorder (PTSD), depression [e.g. psychosocial stress-related depression and major depressive disorder (MDD)].  Specification at page 24, lines 9-14.  Non-limiting examples of anxiety disorders include generalized anxiety disorder (GAD), panic attacks, phobic anxiety disorders (e.g., acrophobia, claustrophobia, agoraphobia, social phobia, and other phobias), social anxiety disorder, separation anxiety disorder, situational anxiety, psychoactive substance anxiety disorder, organic anxiety disorder, 
	Dependent Claim 9 recites that the SSRI is fluoxetine.

Teachings of AGUIRRE-HERNANDEZ ET AL.
	Aguirre-Hernandez et al. teach that Tilia species have been used as anxiolytics for many years.  After carrying out bioactivity guided-fractionation of Tilia extracts, Aguirre-Hernandez et al. teach a dose-response curve of -sitosterol in the range of 1 to 30 mg/kg doses indicated this compound produced anxiolytic-like action from 1 to 10 mg/kg and a sedative response when the dose was increased to 30 mg/kg, which effects resemble those produced by diazepam.  See Abstract.
	As per Claims 8, 12, and 23, Aguirre-Hernandez et al. teach administering 1, 3, 10, and 30 mg/kg -sitosterol to subjects in animal models of anxiety, e.g., The Elevated Plus-Maze (EPM), Hole Board Test, and Exploratory Rearings.  See pages 1149-1150; Figures 2 and 3.
	Aguirre-Hernandez et al. teach -sitosterol was suspended in 0.5% Tween 80 in saline solution and administered intraperitoneally. See page 1149, right column, “Drugs”.
	Also as per Claim 12, Aguirre-Hernandez et al. teach in the range of 1 to 10 mg/kg of -sitosterol, a dose-dependent anxiolytic-like effect was predominantly observed. See page 1154, left column, first full paragraph.




Teachings of ZHAO ET AL.
Zhao et al. teach -sitosterol was evaluated for its antidepressant-like activity using the forced swim test (FST) and tail suspension test (TST) in mice.  Zhao et al. teach -sitosterol had no effect on locomotor activity in the open field test.  See Abstract.
Zhao et al. teach that -sitosterol administered at doses of 20 and 30 mg/kg had similar antidepressant activity as fluoxetine administered at a dose of 20 mg/kg.  See Table 1; Figures 1 and 2; page 3.
Zhao et al. teach the antidepressant-like effects of -sitosterol are likely mediated through increased 5-HT and NE levels in the central nervous system. See page 5; Table 2.

	Aguirre-Hernendez et al. and Zhao et al. thus teach that -sitosterol has anti-anxiety (anxiolytic) and anti-depressant activity in animal models when administered in doses falling within the scope of the instant claims.  While Zhao et al. used administration of the SSRI fluoxetine as a positive control, they do not teach administering -sitosterol and fluoxetine to the same subject.

Teachings of FARHAN ET AL.
	Farhan et al. teach fluoxetine is a SSRI and has been proposed to be more effective as an antidepressant as compared to other SSRIs.  As per Claims 8-9 and 11, Farhan et al. teach orally administering fluoxetine in doses of 1 mg/kg as well as 5 mg/kg to subjects exposed to chronic mild stress (CMS), including the same Elevated Plus-Maze (EPM) model used by Aguirre-Hernendez et al. and open field test used by Zhao et al. Acute and repeated administration of fluoxetine increased motor activity in familiar environment but only repeated administration See Abstract; page 573, left column, first paragraph; Figures.
	Farhan et al. teach unstressed as well as CMS group animals showed an anxiolytic effect in open field followed fluoxetine administration than saline injected animals. See paragraph bridging pages 576-577.
	Farhan et al. teach anxiolytic effects of fluoxetine were monitored in light dark transition box and an elevated plus maze test and that repeated administration of fluoxetine produced anxiolytic effects but not on single administration in both unstressed as well as CMS group animals as compared to water administrated control animals.  See page 577, left column, first full paragraph.
	
Principles of Law
 “In rejecting claims under 35 U.S.C. § 103, the examiner bears the initial burden of presenting a prima facie case of obviousness. Only if that burden is met, does the burden of coming forward with evidence or argument shift to the applicant.” In re Rijckaert, 9 F.3d 1531, 1532 (Fed. Cir. 1993) (citations omitted). In order to determine whether a prima facie case of obviousness has been established, we consider the factors set forth in Graham v. John Deere Co., 383 U.S. 1, 17 (1966): (1) the scope and content of the prior art; (2) the differences between the prior art and the claims at issue; (3) the level of ordinary skill in the relevant art; and (4) objective evidence of nonobviousness, if present.
KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). “In determining whether obviousness is established by combining the teachings of the prior art, ‘the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.‟” In re GPAC Inc., 57 F.3d 1573, 1581 (Fed. Cir. 1995).

Examiner’s Analysis and Conclusion of Obviousness
A claimed invention is unpatentable if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious to one of ordinary skill in the relevant art. 35 U.S.C. § 103. Whether a claimed invention would have been obvious is a question of law, based on factual determinations regarding the scope and content of the prior art, differences between the prior art and the claims at issue, the level of ordinary skill in the pertinent art, and any objective indicia of non-obviousness. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007); Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 17-18 (1966). 
In KSR, the Supreme Court criticized a rigid approach to determining obviousness based on the disclosures of individual prior-art references, with little recourse to the knowledge, creativity, and common sense that an ordinarily skilled artisan would have brought to bear when considering combinations or modifications. KSR, 550 U.S. at 415-22. Rejecting a blinkered focus on individual documents, the Court required an analysis that reads the prior art in context, taking account of “demands known to the design community,” “the background knowledge possessed by a person having ordinary skill in the art,” and “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418. This “expansive and flexible approach,” id. at 415, is consistent with the Courts’ pre-KSR decisions acknowledging that the inquiry “not only requires, consideration of common knowledge and common sense.” DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1367 (Fed. Cir. 2006).  As KSR established, the knowledge of such an artisan is part of the store of public knowledge that must be consulted when considering whether a claimed invention would have been obvious.
In recognizing the role of common knowledge and common sense, the Courts have emphasized the importance of a factual foundation to support a party’s claim about what one of ordinary skill in the relevant art would have known. See, e.g., Mintz v. Dietz & Watson, Inc., 679 F.3d 1372, 1377 (Fed. Cir. 2012); Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328 (Fed. Cir. 2009). One form of evidence to provide such a foundation, perhaps the most reliable because not litigation-generated, is documentary evidence consisting of prior art in the area.
In the present case, it is well established in the art that both -sitosterol and the SSRI fluoxetine have anxiolytic activity in subjects when administered in doses falling within the scope of the instant claims. Indeed, -sitosterol and the SSRI fluoxetine were administered to subjects in the same or similar animal models of anxiety and/or depression used by Applicants.  See Aguirre-Hernandez et al., Zhao et al., and Farhan et al.  The instant claims differ from Aguirre-Hernandez et al., Zhao et al., and Farhan et al. only in so far as -sitosterol and the SSRI fluoxetine were not administered to the same subject.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the references so as to administer -sitosterol and the SSRI fluoxetine to subjects having anxiety and/or depression, e.g., to the same animal in the same animal models of such taught in the cited prior and used by Applicants.  One motivation to do so is because each of the therapeutics have been individually taught in the prior art to be 
It has long been held obvious to combine two known materials for their known function. In re Kerkhoven, 626 F.2d 846, 205 USPQ 1069 (CCPA 1980); In re Pinten, 459 F.2d 1053, 173 USPQ 801 (CCPA 1972); In re Lindner, 457 F.2d 506, 173 USPQ 356 (CCPA 1972); In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960)
In re Diamond and Kellman, 149 USPQ 562 (C.C.P.A. 1966), supports the obviousness of combining two drugs known to be useful for the same purpose.  In Diamond, Appellants were claiming a combination of adenosine-5-monophosphate (A5MP) and a glucocorticoid.  The Examiner cited prior art teaching that A5MP and glucocorticoids were known in the art to be useful for treating collagen diseases and that combining drugs for the treatment of disease is suggested by the prior art.  Appellants argued that the combination of the two drugs is non-obvious since there is no teaching to combine these two out of all known anti-inflammatory agents.  The Court was not persuaded by this argument, stating that:

 “...we think it clear that it is a standard practice in this art to combine ingredients.”   
Here, both -sitosterol and the SSRI fluoxetine have anxiolytic activity in subjects when administered in doses falling within the scope of the instant claims to subjects in the same or similar animal models of anxiety and/or depression used by Applicants.  Indeed, fluoxetine was in fact used as a “positive control” in Zhao et al., who teach that -sitosterol administered at doses See Table 1; Figures 1 and 2; page 3.
A person of ordinary skill in the art at the time the application was filed would therefore have had a reasonable expectation of success in treating anxiety and/or depression in a subject comprising administering 2-20 mg/kg -sitosterol and 0.5-5 mg/kg fluoxetine to said subject.
Respecting newly added Claims 21-22, which require the -sitosterol and SSRI (e.g., fluoxetine) are administered in either a co-formulation (Claim 21) or in separate formulations (Claim 22), as two active agents intended to be administered to the same subject can only be administered to the subject in either a co-formulation or in separate formulations, a person of ordinary skill in the art would have had a reasonable expectation of success in administering -sitosterol and an SSRI (e.g., fluoxetine) to subject in need of treating anxiety together in the same formulation or in separate formulations.

Response to Arguments
	Applicants argue:

    PNG
    media_image2.png
    278
    645
    media_image2.png
    Greyscale

-sitosterol “has a much better anxiolytic effect when combined” is unavailing.  Figures 9A-C show the effects of -sitosterol administered alone in the open field test.  

    PNG
    media_image3.png
    270
    397
    media_image3.png
    Greyscale

Figures 16A-D show the effects of fluoxetine administered alone in the open field test.

    PNG
    media_image4.png
    590
    700
    media_image4.png
    Greyscale

Applicants do not even present the same data for these two agents when administered alone. Figures 17B and 17C show the effects of the SSRI fluoxetine and -sitosterol administered together in the open field test.

    PNG
    media_image5.png
    310
    696
    media_image5.png
    Greyscale

Respectfully, all this data demonstrates is that the agents administered together have an anxiolytic effect, which is exactly what a person of ordinary skill in the art would expect.  Furthermore, Applicants do not present the same test results for each of fluoxetine and -sitosterol individually so there is no way to directly compare the results of the agents individually against the results of the combination. All this combined treatment data shows is that an anxiolytic effect is observed when 10, 20, or 50 mg/kg -sitosterol is administered after pre-treatment of the mice for 3 weeks with 5 mg/kg fluoxetine and the doses of -sitosterol injected “1 hour prior to testing”. 
	Even if Applicants’ proffered data is “unexpected”, it is nowhere close to being commensurate in scope with the claimed invention.  For example, a statistically significant difference is clearly not observed at all amounts of fluoxetine and -sitosterol. Additionally, the proffered results are limited to treatment of mice in a specific model (open field test), whereas the claims broadly recite “treating a psychiatric stress disorder in a subject”.  The proffered results are -sitosterol, not “a selective serotonin reuptake inhibitor (SSRI)” as broadly encompassed by the claims.
	At bottom, Applicants have presented no factual evidence that the results shown in Figures 17B-17C for the combined treatment of mice in an open field test with fluoxetine and -sitosterol is surprising or unexpected and even if they did, the results are not commensurate in scope with the claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is ipsis verbis, clarification on the record may be helpful). Should applicants present new claims, applicants should clearly identify where support can be found in the disclosure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629  
                                                                                                                                                                                                      UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038